DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed November 18, 2021 are acknowledged. Claim 2 has been amended. Claim 5 is newly added. No new matter has been added. Claims 1-5 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (cited by applicant in the IDS filed September 26, 2019, US 5,174,833) with evidence by Soleyn (DEW POINT MEAS IN METAL HEAT TREATING”) in view of Yamamoto (US 3,856,568 A), Watanabe (US 20140202599 A), and Senda (US 20020157734 A).
Regarding Claim 1, Tanaka discloses a grain-oriented electrical steel sheet having a phosphate-based top coating on a surface thereof or on a base film (see Abstract; see Col. 8, lines 37-47) wherein the tension applied to the grain-oriented electrical steel sheet by the phosphate-based top coating is 6.0MPa or more (see Table 2, film tension, see for example, 0.66 kg/mm2 would be equivalent to approximately 6.5MPa), but is silent towards the further characteristics of the phosphate-based top coating, and therefore does not disclose wherein the coating has a composite elastic modulus of 60 GPa to 95 GPa, a film thickness of 1.0 um or more, nor an amount of iron loss degradation between before and after roll reduction when the grain-oriented electrical steel sheet is roll-reduced at a linear pressure of 68.6 N/cm is 0.010 W/kg or less in W17/50.
However, Tanaka, with evidence by Soleyn, in view of Senda, Yamamoto and Watanabe disclose all the method step limitations of manufacturing the grain-oriented electrical steel sheet having the coating, including the composition and amounts of the coating, tension applied by the coating, as well as the annealing conditions (see process explanation below). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the steel sheet and coating of Tanaka with evidence by Soleyn and in view of Senda, Yamamoto and Watanabe also comprise the claimed physical and mechanical characteristics, as well as behavior before and after roll-reducing at the specified pressure, because the method steps by Tanaka in view of Yamamoto and Watanabe to produce such a steel sheet and coating 

Regarding the instant invention and process, Tanaka discloses substantially the same invention process. 
Specifically (as recited in previous Non-final office action), Tanaka discloses a manufacturing method for a grain-oriented electrical steel sheet (see Abstract) comprising: 
applying a coating solution to a final-annealed grain-oriented electrical steel sheet; and 
performing flattening annealing that also serves as coating baking, on the final-annealed grain-oriented electrical steel sheet to which the coating solution is applied (see Abstract; see Col. 2, lines 43-47; see Col. 4, lines 10-16; one of ordinary skill in the art would understand that baking and heat flattening are referred to as a single step), wherein 
the coating solution contains at least one phosphate selected from phosphates of Mg, Al, Ca, and Sr, and contains 50 parts to 150 parts by mass of colloidal silica in terms of solid content with respect to 100 parts by mass of the phosphate (see Abstract; for example, for 100 parts by weight of colloidal substance where the colloidal silica accounts for 75 parts by weight and the other colloidal oxide accounts for 25 parts by weight, and there is 150 parts phosphate, with respect to the parts of the phosphate being 100 parts by weight instead, this would give, with respect to that phosphate, 50 parts by weight of the colloidal silica and approximately 16.7 parts by weight of the other colloidal oxide; further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05), and 
in the flattening annealing, a soaking temperature is set to 750 °C to 900 °C, a residence time in a temperature range of 750 °C or more, and an atmosphere in the temperature range is set to an inert atmosphere with a dew point of 0 °C or less (see Col. 8. Lines 48-49; one of ordinary skill in the art would recognize that an atmosphere of nitrogen would comprise a dew point of 0°C or less; one of ordinary skill 

Tanaka does not expressly disclose wherein the coating is applied to both sides of the steel sheet; however, it would be obvious to one of ordinary skill in the art to have done so in order to obtain the benefits from the coating for the entire steel sheet.
Tanaka discloses by an example that the coating application maybe 4.5g/m2 after baking (one of ordinary skill in the art would appreciate that having 4.5g/m2 after baking would mean at least 4.5g/m2 after drying), but does not expressly teach a range such that the amount is 10-16g/m2 after drying. 
Senda discloses a similar invention wherein the coating is specifically 2-10g/m2 in order to reach a satisfactory level of tension while balancing for space factor (see para. [0095]; see para. [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the coating to each side to be 10g/m2 after drying, as taught by Senda, for the invention disclosed by Tanaka in order to obtain sufficient tension while balancing for space factor (see teaching above).

Tanaka discloses wherein in flattening annealing which serves as coating baking is applied for 30 seconds but does not expressly disclose a range for residence time for flattening annealing such that the residence time is or may be set to 1 second to 25 seconds. 
Yamamoto teaches a similar invention (see Abstract) wherein the steel sheet is subjected to flattening annealing at a temperature of 800-900C for 3 minutes or less, such as at 800C for 15 seconds or 850C for 10s (see Col. 5, lines 37-39; see Col. 6, lines 16-38; see Col. 6, lines 41-43; “baked at 800C for 15 seconds in a nitrogen atmosphere in a continuous oven” Col. 6, lines 58-67; “baked at 850C for 10 seconds” Col. 7, lines 64-65).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had a residence time of for baking and flattening between 800-900C from as low as 10s or 15s, as taught by Yamamoto, or for example as high as 20s, as taught by Watanabe, for the invention disclosed by Tanaka. One would be motivated to use such a range as this range would be well known in the art for flattening annealing, and is adequate to form a baked and flattened steel with an insulator coating (see teachings by Watanabe above). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have had a residence time of 1-25s, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
 
Tanaka further discloses wherein the coating solution further contains 10 parts to 50 parts by mass in total of at least one additive selected from a titanium compound and an oxide colloid in terms of solid content, with respect to 100 parts by mass of the phosphate, and wherein the oxide collid is an antimony sol, a zirconia sol, or an iron oxide sol (Abstract; for example, for 100 parts by weight of colloidal substances where the colloidal silica accounts for 75 parts by weight and the other colloidal oxide accounts for 25 parts by weight, and there is 150 parts phosphate, with respect to the parts of the phosphate being 100 parts by weight instead, this would give, with respect to that phosphate, 50 parts by weight of the colloidal silica and approximately 16.7 parts by weight of the other colloidal oxide; further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; to be clear, colloidal substance 

Tanaka further discloses wherein the coating solution further contains 10 parts to 50 parts by mass of chromic anhydride in terms of solid content with respect to 100 parts by mass of the phosphate (see Abstract; for example, for 30 parts by weight of the chromic anhydride and 150 parts phosphate, with respect to the parts of the phosphate being 100 parts by weight instead, this would give, with respect to that phosphate, approximately 20 parts by weight of the other colloidal oxide; further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, with evidence by Soleyn, in view of Senda, Yamamoto and Watanabe, and further in view of Takashima (previously cited, US 2011/0067786 A1).
Regarding Claim 1, Tanaka discloses a grain-oriented electrical steel sheet having a phosphate-based top coating on a surface thereof or on a base film (see Abstract; see Col. 8, lines 37-47) wherein the tension applied to the grain-oriented electrical steel sheet by the phosphate-based top coating is 6.0MPa or more (see Table 2, film tension, see for example, 0.66 kg/mm2 would be equivalent to approximately 6.5MPa), but is silent towards the further characteristics of the phosphate-based top coating, and therefore does not disclose wherein the coating has a composite elastic modulus of 60 GPa to 95 GPa, a film thickness of 1.0 um or more, nor an amount of iron loss degradation between before and after roll reduction when the grain-oriented electrical steel sheet is roll-reduced at a linear pressure of 68.6 N/cm is 0.010 W/kg or less in W17/50.
However, Tanaka, with evidence by Soleyn, in view of Senda, Yamamoto and Watanabe disclose all the method step limitations of manufacturing the grain-oriented electrical steel sheet having the coating, including the composition and amounts of the coating, tension applied by the coating, as well as the annealing conditions (see process explanation above). 

Further, Takashima teaches wherein the thickness of the insulation coating is preferably 1-5um in order to be sufficient and that the tension induced by the coating is proportional to this thickness, and dependent on process conditions (“thickness of the insulation coating is not limited and the thickness per one side is preferably in the range of 1 to 5um...The tension induced by a coating is proportional to the thickness of the coating...thus, when the thickness thereof is lower than 1um, the tension induced by a coating may be insufficient depending on purposes…thickness of the insulation coating can be adjusted to a target value by the concentration, the application amount, the application conditions (e.g., pressing conditions of a roll coater), etc., of the treatment solution for insulation coating” [0077]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the coating by Tanaka, which has a coating tension of 6MPa or more as claimed, and is manufactured under the same processing conditions as claimed as disclosed by Tanaka (with evidence by Soleyn) in view of Senda, Yamamoto and Watanabe, also comprise a thickness of 1um or more, in order not only to be a sufficient coating for the intended purpose, as taught by Takashima, but because the claimed thickness would have to be proportional to the claimed amount of applied tension, as taught by Takashima. 
Further, because Takashima teaches that the thickness of such a coating is dependent on processing conditions such as concentration of the treatment solution, for which the concentration of the treatment solution as claimed and the annealing conditions thereof are obvious over Tanaka in view of .

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (previously cited, and cited by applicant in the IDS filed September 26, 2019, US 5,174,833) with evidence by Soleyn (previously cited, “DEW POINT MEAS IN METAL HEAT TREATING”) in view of Okubo (US 20140377573 A1) and Senda (US 20020157734 A).
Regarding Claim 2, Tanaka discloses a manufacturing method for a grain-oriented electrical steel sheet (see Abstract) comprising: 
applying a coating solution to a final-annealed grain-oriented electrical steel sheet;
performing flattening annealing that also serves as coating baking, on the final-annealed grain-oriented electrical steel sheet to which the coating solution is applied (see Abstract; see Col. 2, lines 43-47; see Col. 4, lines 10-16; one of ordinary skill in the art would understand that baking and heat flattening are referred to as a single step), and wherein 
the coating solution contains at least one phosphate selected from phosphates of Mg, Al, Ca, and Sr, and contains 50 parts to 150 parts by mass of colloidal silica in terms of solid content with respect to 100 parts by mass of the phosphate (see Abstract; for example, for 100 parts by weight of colloidal substance where the colloidal silica accounts for 75 parts by weight and the other colloidal oxide accounts for 25 parts by weight, and with 150 parts phosphate, with respect to 100 parts of the phosphate, there would be 50 parts by weight of the colloidal silica and approximately 16.7 parts by weight of the other colloidal oxide; further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Tanaka further discloses in the flattening annealing, a soaking temperature is set to 750 °C to 900 °C, a residence time in a temperature range of 750 °C or more, and an atmosphere in the temperature range is set to an inert atmosphere with a dew point of 0 °C or less (see Col. 8. Lines 48-49). 

Tanaka does not expressly disclose wherein the coating is applied to both sides of the steel sheet; however, it would be obvious to one of ordinary skill in the art to have done so in order to obtain the benefits from the coating for the entire steel sheet.
Tanaka discloses by an example that the coating application maybe 4.5 g/m2 after baking (see Col. 8, line 46; one of ordinary skill in the art would appreciate that having 4.5 g/m2 after baking would mean at least 4.5 g/m2 after drying), but does not expressly teach a range such that the amount is 10-16g/m2 after drying. 
Senda discloses a similar invention wherein the coating is specifically 2-10g/m2 in order to reach a satisfactory level of tension while balancing for space factor (see para. [0095] and para. [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the coating to each side to be 10g/m2 after drying, as taught by Senda, for the invention disclosed by Tanaka in order to obtain sufficient tension while balancing for space factor (see teaching above).

Tanaka discloses wherein in flattening annealing which serves as coating baking is applied for 30 seconds (see Col. 8, line 48) but does not expressly disclose a range for residence time for flattening annealing such that the residence time is or may be set to 1 second to 5 seconds. 
Okubo teaches a similar invention (see Abstract; see para. [0021]) wherein the steel sheet is subjected to flattening annealing and baking (see para. [0050]-[0051]) for less than 120s, such as 5s (see para. [0058]). Thus, by example, one of ordinary skill in the art would recognize that the conditions such that the flattening annealing for 120s or less, such as 5s, is a well-known residence time within the art.

 
Regarding Claim 3, Tanaka further discloses wherein the coating solution further contains 10 parts to 50 parts by mass in total of at least one additive selected from a titanium compound and an oxide colloid in terms of solid content, with respect to 100 parts by mass of the phosphate, and wherein the oxide collide is an antimony sol, a zirconia sol, or an iron oxide sol (“100 parts by weight (calculated as the solid component) of a mixture of colloidal substances, composed of 50 to 98 weight % (calculated as the solid component SiO.sub.2) of colloidal silica…and 2 to 50 weight % (calculated as the solid component) of at least one colloidal substance…selected from the group consisting of oxides…of Fe…Ti… 130 to 250 parts by weight of at least one selected from the group consisting of phosphates of Al, Mg, Ca, and Zn” Abstract; for example, for 100 parts by weight of colloidal substances where the colloidal silica accounts for 75 parts by weight and the other colloidal oxide accounts for 25 parts by weight, and there is 150 parts phosphate, with respect to the parts of the phosphate being 100 parts by weight instead, this would give, with respect to that phosphate, 50 parts by weight of the colloidal silica and approximately 16.7 parts by weight of the other colloidal oxide). 
Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. To be clear, colloidal substance of oxides of Fe would read on oxide colloid of an iron oxide solution and colloidal substances of oxides of Ti would read on a titanium compound.

Regarding Claim 4, Tanaka further discloses wherein the coating solution further contains 10 parts to 50 parts by mass of chromic anhydride in terms of solid content with respect to 100 parts by mass of the phosphate (“130 to 250 parts by weight of at least one selected from the group consisting of phsophates of Al, Mg, Ca and Zn…10 to 40 parts by weight of at least one selected from the group consisting of chromic anhydride, chromate, and dichromate” Abstract; for example, for 30 parts by weight of the chromic anhydride and 150 parts phosphate, with respect to the parts of the phosphate being 100 parts by weight instead, this would give, with respect to that phosphate, approximately 20 parts by weight of the other colloidal oxide; further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 5, Tanaka in view of Okubo discloses wherein a residence time in a temperature range of 750 °C or more is set to 1 second or more and 3 seconds or less (see Okubo, para. [0058]; less than 120 seconds reads on the claimed range; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 
Further, Okubo teaches a preferred time of 5s, which is particularly close to the claimed 3s. It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 227 USPQ 773. See also MPEP 2144.05 section I.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have had a residence time of 1-3s, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 1, for the purposes of compact prosecution this rejection has been included since it appears that applicant has argued that the amended process of claims 2-4 has created a new amended product in claim 1. If this is correct, then the product of claim 1 is interpreted as being amended.  Therefore, this rejection on new art is being presented on the amended claim 1 product.
As such, the process as discussed above (see rejection of Claims 2-4) would produce the claimed product of claim 1, because the process of Tanaka in view of Soleyn, Okubo and Senda is the same as that which is claimed. 
Specifically it would be obvious to one of ordinary skill in the art that the process of Tanaka result in the claimed product of claim 1 because Tanaka in view of Soleyn, Okubo and Senda disclose all the method step limitations of manufacturing the grain-oriented electrical steel sheet having the coating, including the composition and amounts of the coating, tension applied by the coating, as well as the annealing conditions (see Claims 2-5 rejections above). 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, with evidence by Soleyn, in view of Senda, Okubo, and further in view of Takashima (previously cited, US 2011/0067786 A1).
Regarding Claim 1, for the purposes of compact prosecution this rejection has been included since it appears that applicant has argued that the amended process of claims 2-4 has created a new amended product in claim 1. If this is correct, then the product of claim 1 is interpreted as being amended.  Therefore, this rejection on new art is being presented on the amended claim 1 product.
As such, the process as discussed above (see rejection of Claims 2-4) would produce the claimed product of claim 1, because the process of Tanaka in view of Soleyn, Okubo and Senda is the same that which is claimed. 
Specifically it would be obvious to one of ordinary skill in the art that the process of Tanaka result in the claimed product of claim 1 because Tanaka n view of Soleyn, Okubo and Senda disclose all the method step limitations of manufacturing the grain-oriented electrical steel sheet having the coating, 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further, Takashima teaches wherein the thickness of the insulation coating is preferably 1-5um in order to be sufficient and that the tension induced by the coating is proportional to this thickness, and dependent on process conditions (see para. [0077]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the coating by Tanaka, which has a coating tension of 6MPa or more as claimed, and is manufactured under the same processing conditions as claimed as disclosed by Tanaka (with evidence by Soleyn) in view of Senda and Okubo, also comprise a thickness of 1um or more, in order to not only be a sufficient coating for the intended purpose, as taught by Takashima, but because the claimed thickness would have to be proportional to the claimed amount of applied tension, as taught by Takashima. 
Further, Takashima teaches that the thickness of such a coating is dependent on processing conditions such as concentration of the treatment solution. Thus, because the claimed concentration of the treatment solution and annealing conditions are obvious over Tanaka with evidence by Solyen in view of Senda and Okubo (see Claims 2-5), one of ordinary skill in the art would additionally recognize that it would be obvious that the coating by Tanaka comprise the claimed thickness and other mechanical and material properties, as disclosed in Claim 1.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US 20140377573 A1) in view of Tanaka (previously cited and cited by applicant in the IDS filed September 26, 2019, US 5,174,833), Yamamoto (previously cited, US 3,856,568 A), Soleyn (previously cited “DEW POINT MEAS IN METAL HEAT TREATING”), and Senda (previously cited, US 20020157734 A).

applying a coating solution to a final-annealed grain-oriented electrical steel sheet (see para. [0017] and para. [0022]); and 
performing flattening annealing that also serves as coating baking, on the final-annealed grain-oriented electrical steel sheet to which the coating solution is applied, wherein in the flattening annealing, a soaking temperature is set to 750 °C to 900 °C, and a residence time in a temperature range of 750 °C or more is set to 1 second or more and 5 seconds or less (see para. [0050]; one of ordinary skill in the art would appreciate annealing at these temperatures after coating application would serve as both baking and flattening annealing; see para. [0058]; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Okubo is silent towards the flattening annealing atmosphere, and does not disclose wherein the atmosphere is set to an inert atmosphere with a dew point of 0 °C or less.
Tanaka discloses a similar invention where baking which serves as flattening annealing occurs in a nitrogen atmosphere (Col. 8. Lines 48-49).
Yamamoto also discloses a similar invention where baking which serves as flattening annealing occurs in a nitrogen atmosphere (Col. 6, lines 58-67
Soleyn teaches that commercial nitrogen atmospheres used for heat treating would comprise a dew point of -80C to -60C, and therefore OC or less (see Soleyn, "commercial nitrogen atmospheres: Nitrogen is used in many heat-treating applications...pure, dry, inert gas...typical specifications require the nitrogen to be delivered at dew point temperatures between -60 and -80C" Pg. 57, Col. 2, Para. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a nitrogen atmosphere for baking and flattening annealing, , as taught by Okubo and Tanaka, for the invention disclosed by Okubo. One would be motivated to use a nitrogen atmosphere because it is a well-established and known atmosphere to use for a flattening annealing 
 
Okubo further discloses wherein the coating solution contains at least one phosphate selected from phosphates of Mg, Al, Ca, and Sr, and contains 50 parts to 150 parts by mass of colloidal silica in terms of solid content with respect to 100 parts by mass of the phosphate (see para. [0048]; one of ordinary skill in the art would be able to easily convert and appreciate that the molar ratio range of phosphate to silica of 0.15-4 reads on the claimed range; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Okubo does not expressly disclose wherein the coating is applied to both sides of the steel sheet; however, it would be obvious to one of ordinary skill in the art to have done so in order to obtain the benefits from the coating for the entire steel sheet.
Okubo discloses the thickness of the coating (see para. [0067]), but does not expressly teach a range such that the amount is 10-16g/m2 after drying. 
Senda discloses a similar invention wherein the coating is specifically 2-10g/m2 in order to reach a satisfactory level of tension while balancing for space factor (see para. [0095] and para. [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the coating to each side to be 10g/m2 after drying, as taught by Senda, for the invention disclosed by Tanaka in order to obtain sufficient tension while balancing for space factor (see teaching above).

Regarding Claim 4, Okubo further discloses wherein the coating solution further contains 10 parts to 50 parts by mass of chromic anhydride in terms of solid content or 10 to 50 parts by mass in total of at least one dichromate selected from dichromates of Mg, Ca, Al and Sr in terms of solid content, with 

Regarding Claim 5, Okubo discloses wherein a residence time in a temperature range of 750 °C or more is set to 1 second or more and 3 seconds or less (see para. [0058]; less than 120 seconds reads on the claimed range; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 
Further, Okubo teaches a preferred time of 5s, which is particularly close to the claimed 3s. It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 227 USPQ 773. See also MPEP 2144.05 section I.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have had a residence time of 1-3s, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed November 18, 2021, with respect to Claims 2-4 rejected under 35 U.S.C. 103 over Tanaka, with evidence by Soleyn, in view of Senda, Yamamoto and Watanabe, and have been fully considered are persuasive in view of the amendments to the claims requiring a shorter residence time for flattening annealing. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka, with evidence by Soleyn, in view of Okubo and Senda. Additionally, a new ground(s) of rejection is made for Claims 2 and 4-5 over Okubo in view of Tanaka, Yamamoto, Soleyn and Senda.

Applicant argues that the method steps of Tanaka, with evidence by Soleyn, in view of Senda, Yamamoto and Watanabe, and alternatively over Tanaka, with evidence by Soleyn, in view of Senda, Yamamoto and Watanabe, and further in view of Takashima, do not teach the flattening annealing to be 1-5 seconds and thus that the product of Claim 1 is not taught or obvious. This argument is not found persuasive. It is the Examiner’s opinion that the process of the Tanaka, with evidence by Soleyn, in view of Senda, Yamamoto and Watanabe, and alternatively further in view of Takashima, would produce the claimed product of Claim 1. It is the examiner’s position that the flattening annealing time has not been shown to be a criticality of the process, and that the product claimed in claim 1 would be expected to still be achieved even with a slightly higher annealing time such as 10s, as taught by the above references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735